 ROCKLINE INDUSTRIES 287
Rockline Industries, Inc. 
and United Food and Com-
mercial Workers Union, Local 2008. 
Case 26Œ
CAŒ20950 
February 27, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
AND WALSH On November 21, 2003, Administrative Law Judge 
George Carson II issued the attached decision.  The Re-
spondent filed exceptions, a supporting brief, and a reply 

brief, and the General Counse
l filed an answ
ering brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions
1 and briefs and has decided to 
affirm the judge™s rulings, findings,
2 and conclusions,
3 and to adopt the recommended Order.
4ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 

orders that the Respondent, Rockline Industries, Inc., 

Springdale, Arkansas, its officers, agents, successors, and 
assigns, shall take the action set forth in the Order. 
                                                          
 1 There are no exceptions to the judge™s dismissal of the allegation 
that the Respondent violated Sec. 8(
a)(1) by engaging in surveillance of 
employees™ union activities.  
2 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  

Standard Dry Wall Products,
 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 

basis for reversing the findings.  
3 In adopting the judge™s finding th
at the Respondent violated Sec. 
8(a)(3) by issuing David Kennan a 3-
day suspension, we agree that the 
Respondent™s reasons for suspending Kennan were pretextual. How-
ever, in finding pretext we rely so
lely on the evidence discussed by the 
judge which shows that Kennan was treat
ed disparately.  In particular, 
we rely on evidence that on the day 
after the warehouse incident in 
which Kennan was suspended for 
interrupting employee Bonnie 
Bunch™s work to discuss a nonwork related matter, the Respondent 
became aware that employee Duane Stevens engaged in the same con-
duct by interrupting Kennan on work
time to discuss whether Kennan 
ﬁreally knew what he was getting into with this union thing.ﬂ  Stevens, 
however, was not disciplined.  
In adopting the judge™s finding that
 the Respondent violated Sec. 
8(a)(3) by disciplining Kennan for leaf
leting in the parking lot while off 
duty, Chairman Battista does not rely on the judge™s discussion of 
Tri-County Medical Center,
 222 NLRB 1089 (1976), inasmuch as the judge 
found that the Respondent did not 
have a no access rule for off-duty 
employees.  
4 We shall substitute the attached notice for that set out in the judge™s 
decision, in accordance with our decision in 
Ishikawa Gasket America, 
Inc.,
 337 NLRB 175 (2001). 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT warn, suspend, or discharge any of you 
because you support and engage in activities on behalf of 

United Food and Co
mmercial Workers Union, Local 
2008 or any other union. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, rescind the unlawful warning issued to David 

Kennan and the unlawful suspension imposed on him on 
August 30, 2002. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer David Kennan full reinstatement to his for-

mer job or, if that job no longer exists, to a substantially 
equivalent position, without prejudice to his seniority or 
any other rights or privileges previously enjoyed. 
WE WILL make whole David Kennan for any loss of 
earnings and other benefits resulting from his unlawful 

suspension and discharge, less any interim earnings, plus 
interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-

ful warning, suspension, and discharge, and 
WE WILL
 within 3 days thereafter, notify David Kennan in writing 
that this has been done and that the warning, suspension, 
and discharge will not be used against him in any way. 
 ROCKLINE INDUSTRIES
, INC.  341 NLRB No. 37 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 288 
Dean Owens, Esq., 
for the General Counsel.
 John H. Zawadsky, Esq., for the Respondent.
 DECISION STATEMENT OF THE 
CASE GEORGE CARSON 
II, Administrative Law Judge. This case 
was tried in Fayetteville, Ar
kansas, on September 15 and 16, 2003, pursuant to a consolidated complaint that issued on No-
vember 25, 2002.
1 Pursuant to a private 
settlement between two 
individual Charging Parties and the Respondent, I approved 

their request to withdraw the charges in Cases 26ŒCAŒ21210 
and 26ŒCAŒ21211, and those case
 numbers are no longer re-
flected in the caption. Pursuant to the withdrawal of the 
charges, I severed those cases and dismissed the complaint 
allegations predicated upon those charges. The remaining com-
plaint paragraphs allege surveillance of employees engaged in 
union activities in violation of Section 8(a)(1) of the National 
Labor Relations Act (the Act) an
d the warning, suspension, and discharge of David Kennan in vi
olation of Section 8(a)(3) of 
the Act. The Respondent™s answer
 denies any violation of the 
Act. I find that the warning, su
spension, and discharge of em-
ployee David Kennan di
d violate the Act. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and the Respondent, I make the follow-

ing FINDINGS OF FACT
 I. JURISDICTION
 The Respondent, Rockline Industries, Inc., the Company, is a 
Wisconsin corporation, engaged in the manufacture of baby 

wipes at its facility in Springdale, Arkansas. The Company, in 
conducting its business, annually purchases and receives at its 
facility goods and materials va
lued in excess of $50,000 di-
rectly from points located outside the State of Arkansas. The 

Company admits, and I find and conclude, that it is an em-
ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
The Respondent admits, and I fi
nd and conclude, that United 
Food and Commercial Workers Un
ion, Local 2008 (the Union) 
is a labor organization within th
e meaning of Section 2(5) of 
the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A. Background The Company™s manufacturing facility in Springdale, Arkan-
sas, employs approximately 650
 employees and operates with 
four 12-hour rotating shifts. Operations are overseen by Gen-
eral Manager Nick Santoleri. 
Personnel matters are handled by 
Human Resources Director Sa
m Wilson and Senior Human 
Resources Administrator Catherine Jones, both whom are ad-
mitted to be supervisors. 
                                                          
 1 All dates are in 2002 unless otherwise indicated. The charge in 
Case 26ŒCAŒ20950 was filed on October 15 and was thereafter 
amended on January 28, 2003. 
In May, the Union began an organizational campaign at the 
Company. The parties stipulated that the Company actively 
opposed the organizational activ
ity and conducted informa-
tional meetings stating it
s opposition to unionization. 
Employees are subject to various rules contained in an em-
ployee handbook. Employees who commit infractions are sub-

ject to progressive discipline, a verbal warning followed by a 
written warning, a final written warning that may include a 
suspension, and discharge. 
Employee David Kennan received
 a verbal warning in the 
year 2000 for failure to properly perform his job resulting in 
product being lost. On June 7, he was warned by Facilities 
Manager Michael Gray for inte
rrupting another employee™s 
work for approximately 10 minutes. The subject of the conver-
sation that led to the warning 
was the Union. The foregoing 
warning is not alleged to have violated the Act. Although Hu-

man Resources Director Sam Wilson initially testified that he 
became aware of Kennan™s union activity in August, after re-
viewing his pretrial affidavit Wilson acknowledged that ﬁ[i]t 
very well could beﬂ that he learned of Kennan™s union activities 
when, in June, it was reported th
at the subject of the conversa-
tion that resulted in the warning of June 7 ﬁwas related to the 

Union.ﬂ Further confirmation that the 
Respondent was aware of Ken-
nan™s union sympathies prior to August is established by an 
incident in late June in which employee Bob Fullerton reported 
that Kennan had approached him in the breakroom and started 
talking about ﬁunion related ac
tivities.ﬂ Kennan explained to 
Director Wilson that there was no way that he could have 

known that Fullerton was not on break since he was in the 
breakroom. Wilson informed him th
at ﬁfrom now on, he needed 
to establish that fact,ﬂ i.e., th
at the employee with whom he was 
speaking was actually on break. 
Kennan was not disciplined on 
this occasion. 
B. The 8(a)(1) Allegations 
The complaint, as amended at the hearing to correct the date, 
alleges that Human Resources Di
rector Sam Wilson engaged in 
surveillance of employees enga
ged in union activities on Sep-
tember 5 at the Jones Center, a public community center in 
Springdale, Arkansas. The Jones Center complex is 2 blocks 
wide and about 5 blocks long. It
 encompasses several buildings 
as well as a swimming pool and basketball courts. 
September 5 was a day off for 
employee Heriberto Gonzales. 
He went to the Jones center at about 2 p.m. for a union meeting. 

On discovering that the meeting was not being held in the room 
in which those meetings were cu
stomarily held, Gonzales went 
to the information desk which is located in a central lobby from 

which multiple hallways radiate. While standing in line, two or 
three additional people joined the 
line and, thereafter, according 
to Gonzalez, he observed that Human Resources Director Sam 

Wilson had also joined the line. 
He testified that, although he 
did not speak to Wilson and Wilson did not speak to him, he 

saw Wilson and that Wilson saw him. The room in which the union meeting was being held was not visible from the infor-

mation desk.  I question whether testimony placing Director Wilson in the 
same line as Gonzales at the Jones Center, a large public com-
  ROCKLINE INDUSTRIES 289
munity center, is sufficient to establish surveillance. The indi-
vidual Gonzales identified as Wilson was not in a position to 
observe the room in which the union meeting was to be held. 
Although purportedly recognizing 
Wilson, Gonzales did not 
speak to him which causes me to question the certainty of his 

identification. The individual, who Gonzales states saw him, 
did not speak to him or, so far as the record shows, react in any 
way that would suggest that he considered his presence in line 
at the Jones Center to be suspic
ious or improper. Wilson denied going to the Jones Center in September. Although I do not fully 
credit his testimony, in this instance, I believe him. 
Employee Daniel Ruiz testified that he, accompanied by an-
other employee, also went to th
e Jones Center to attend a union 
meeting on September 5. Apparently this was a different meet-

ing since Ruiz recalls that the events he related occurred around 
6 p.m. Ruiz used an entrance near the meeting room rather than 
the main entrance to the building. On approaching the door to 
the room in which the meeting was to be held, he looked in and 
observed ﬁa guy that works in production check,ﬂ an office 
employee. Ruiz testified th
at, upon observing the office em-ployee and ﬁhearing voices,ﬂ re
ferring to conversation inside 
the room, he ﬁwas scared and . . . did not want to go in.ﬂ Other 
employees were at the door and some told him to go on in, but 
others told him not to go in. Ruiz and the employee who had 
accompanied him to the meeting left. Ruiz testified, without 
stating the ﬁthingsﬂ to which he 
was referring, that the reason 
he was scared to go in ﬁ[b]ecause of all the things that hap-

pened at Rockline.ﬂ He repeated that he and the employee who 
accompanied him were ﬁnervous and scared,ﬂ as they returned 
to their respective cars in the Jones Center parking lot. After 
they separated, Ruiz testified 
that he observed an individual 
whom he identified as Sam Wilson ﬁin his carﬂ with a camera 

in front of his face. Ruiz testif
ied that the vehicle was 60 to 70 
feet away and that he did not identify the make of the vehicle. 
When asked if he recalled the color of the vehicle, Ruiz testi-
fied, ﬁIt was so fast, I could not tell the color right now.ﬂ When 

asked what was so fast, Ruiz res
ponded, ﬁI wanted to get out of 
there.ﬂ No other employee test
ified to observing Wilson in the 
parking lot with a camera. 
I have credited Wilson™s denial 
that he was at the Jones Cen-
ter. Ruiz was admittedly scared and in a hurry. I find that Ruiz 
was mistaken in his identification. 
I shall recommend that the allegation relating to surveillance 
be dismissed. C. The 8(a)(3) Allegations 
1. Facts Employee David Kennan was disciplined on two occasions 
on August 30. The first warning was for handing out prounion 

literature on company property. Although the document memo-
rializing this discipline clearly states, ﬁEmployee Warning Re-
cord,ﬂ Wilson testified that he did not know ﬁif you could say 
this was discipline again.ﬂ 
The second document, an ﬁEm-
ployee Suspension Notice,ﬂ was for allegedly interfering with 
the work of a fellow employee. 
On the morning of August 30, Kennan had greeted employee 
Duane Stevens, who responded 
saying something about ﬁthat 
Union crap.ﬂ Kennan responded th
at he could not talk about 
that ﬁhereﬂ but would be glad to talk to him at break. Stevens 

replied that he would rather talk ﬁin the parking lot.ﬂ Kennan 
asked whether Stevens ﬁthough th
at was constructive,ﬂ and 
Stevens responded, ﬁI™ll tell yo
u what™s constructive.ﬂ Kennan, 
who had in late June been accused of interrupting the work of 

employee Fullerton when speaking to him in the breakroom, 
did not want the situation ﬁto snowball,ﬂ and immediately in-
formed Administrator Catherine Jones that he wanted to speak 
to Director Wilson. About 1 p.m. on August 30, Kennan was 
called to Wilson™s o
ffice. Jones and Kennan™s supervisor, Linda Riley, were present. Wilson informed Kennan that there were 

ﬁsome thingsﬂ that he wanted to speak with Kennan about, but 
that he would let Kennan go fi
rst. Kennan reported the encoun-
ter with Stevens, noting that he felt threatened by Stevens™ ref-

erence to meeting him in the parking lot. Wilson responded that 
he would investigate, but that
 Kennan ﬁshould not expect much, 
because it was my word against his, . . . a ‚he said/she said™ 

type of situation.ﬂ In a statement obtained from Stevens a week 
after Kennan reported the incident, Stevens acknowledged that, 
although he intended no threat, ﬁI
 think he [Kennan] might 
have misunderstood what I said as a threat.ﬂ 
Wilson then turned to his agenda. Wilson first addressed a 
report that he had received 
regarding Kennan handing out lit-
erature in the parking lot on his day off. He informed him that, 
if he came to the plant again on his day off, that he had to get a 
visitor™s badge. He presented 
him with a document titled ﬁEm-
ployee Warning Record,ﬂ and re
quested that Kennan sign it. 
Kennan credibly testified that 
on August 27, a day that he 
was not scheduled to work, he came to the Company™s facility 

at the time of a shift change at 6 p.m. and distributed prounion 
literature in the parking lot. He stood at the bottom of a short 

concrete stairway that provides access to an area called the 
patio that is adjacent to the plant entrance. Kennan was at the 
foot of the stairway between a no parking zone and a parking 
space used by vendors servicing the breakroom vending ma-
chines. Photographs of the location, which is now set off by 

protective yellow poles, establish that Kennan was not in any 
traffic lanes, and there is no evidence that he obstructed em-
ployee access to and from the plant in any way. 
The typed document prepared by Director Wilson and titled 
ﬁEmployee Waning Record,ﬂ in pertinent part recites: 
 On August 28, 2002, I was told David Kennan was on the 

Rockline parking lot and patio areas handing out papers . . . . 
David was not scheduled to work Tuesday, August 27th. 
David being on Rockline™s parking lot is a security issue. 
David is being told to not come
 on Rockline™s property unless 
he is scheduled to work. . . .  If David needs to come to HR on 
non-scheduled workdays David shall sign in . . . and receive a 
visitor pass . . . .  David shall not go to any other areas of the 
property or plant without . . . permission. David will be termi-
nated if [he] violat
es this direction.ﬂ 
 No employee who observed Kennan on August 27 testified. 
Although the document refers only 
to security, Director Wilson 
testified that the Company™s concern was actually safety with 

regard to traffic in the parking lot, that ﬁI was telling him to not 
[be out in the] parking lot because he could [get] hit.ﬂ 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 290 
Wilson acknowledged that it is
 not unusual for employee 
spouses and friends to come eat lunch with an employee with 
no requirement relating to visitor 
passes. The parties stipulated 
that there are no documents refl
ecting that any employee other 
than Kennan has been disciplined for being on Rockline prop-
erty on their day off or for passing out literature in nonwork 
areas. 
Wilson then informed Kennan that
 he had been informed that 
Kennan had been ﬁexpressing his opinion . . . around the fac-
tory, and it interfered with people™s work.ﬂ He presented Ken-
nan with a typed employee suspension notice providing for a 3-
day suspension and directed him 
to sign it. Kennan did so. This 
notice states, in pertinent part: 
 On August 29, 2002, David Kennan stopped a warehouse 

employee from doing their work
 by stopping the employee 
and talking about personal opin
ions and non-work related is-
sues. . . .  David needs to determine his desire to remain a 
Rockline employee by following the Rockline company pol-
icy and quit interfering with other employees who are work-
ing. 
 At the hearing, the other empl
oyee was identified as Bonnie 
Bunch, a forklift driver. Bunch had made no issue of the forgo-
ing encounter. After the encoun
ter, Bunch™s supervisor, Ronnie 
Mooneyham, asked whether she had been distracted from doing 
her work and stated that if so
mething was not job related she 
should not be stopped from doing her job. Bunch confirmed 

that the interruption was not work
 related, but she did not state 
that it had stopped her from doing 
her job. Thereafter, she gave 
a statement to Administrator Jones. In pertinent part, it states: 
 Sometime between 8:40AM and 9:00AM I was driving my 

[fork]lift down the aisle . . . David Kennan approached me 
and addressed me. I thought he wanted to tell me something 
work related so I stopped. Davi
d said that ﬁthose fliers they 
are handing out are illegal.ﬂ I did not want to discuss anything 
about this subject so I said ﬁI don™t know anything about thatﬂ 
and drove off. 
. . . .  
David approaches me about this sort of thing almost every 
day. 
 Bunch testified that she was on her forklift and stopped when 
Kennan waved at her, that Kenn
an made a comment indicating 
that he was upset about fliers 
that were being handed out, and 
that she responded that she did not know what he was talking 
about. Contrary to her contem
poraneous written statement, Bunch testified that she then told Kennan that she had to get 
back to work but that Kennan just
 kept on talking. She testified 
that the encounter lasted for 
from 5 to 10 minutes. On cross-

examination she confirmed that her written statement, quoted 
above, was true and that is what she told Administrator Jones. 
Jones confirmed that Bunch informed her that Kennan ﬁwanted to talk about something other than
 a work related issue, and so 
she said she didn™t want to talk about it, and got back on her 
lift.ﬂ Jones did not report that
 Bunch claimed there was any 
conversation, and Bunch™s written statement establishes that 

there was no conversation because Bunch ﬁdidn™t want to talk 
about it.ﬂ The encounter ended when she drove off. I do not 
credit Bunch™s testimony that she told Kennan that she needed 

to get back to work or that the encounter lasted for from 5 to 10 
minutes. Her contemporaneous re
ports do not state that she 
needed to get back to work. The words she reported that were 

spoken would have taken no more than 15 seconds to speak. Jones initiated no action against Kennan. She gave Bunch™s 

statement to Wilson. 
Wilson did not inform Kennan of the specific manner in 
which he had purportedly interfered with people™s work or of 
the identity of the employee or employees with whose work he 
had purportedly interfered. He wa
s not asked for his version of 
any encounter. The suspension notice issued to Kennan does 

not name the employee involved or the length of the encounter. 
Kennan testified that, if he had spoken with Bunch regarding 
the Union, ﬁit would™ve been in
 the breakroom.ﬂ Bunch, when 
referring in her statement to other occasions upon which Ken-

nan had approached her, did not specify the location, and there 
is no evidence of any interruption of her work on those occa-
sions. Bunch testified that she 
told Administrator Jones about those other occasions. She told Jones that Kennan had been 

ﬁtelling me about how many people he needed to sign this . . . 
white square piece of paper.
ﬂ Although Bunch did not identify 
the white square as an authorization card, she understood that 
the white square related to the 
Union. Jones did not deny re-
ceiving that information from 
Bunch, and she acknowledged 
that she informed Wilson of her conversation with Bunch when 
she gave him Bunch™s statement. 
When asked whether the Company prohibited all nonwork 
conversations, Wilson te
stified, ﬁIf it interferes with their job 
duties, yes, if it™s stopping them from working, the answer 
would be yes. But obviously, they work in close proximity to 
one another, . . . so I™m sure 
they have discussion as they™re 
working.ﬂ There is no rule prohi
biting employee conversation. 
Regarding the incident between Kennan and Duane Stevens, 
Wilson was not questioned rega
rding whether he identified 

Kennan as the complaining employee when he obtained the 

statement from Stevens; however
, he obviously provided suffi-
cient information for Stevens to have understood the incident to 

which he was referring since 
Stevens, although acknowledging 
the Kennan may have ﬁmisunderstood,ﬂ denied making any 

threat. Wilson initially testified that
, as a result of the investiga-
tion, no discipline was issued to either Stevens or Kennan. 

When asked how the incident in which Stevens approached 
Kennan differed from the incident in which Kennan had ap-
proached Bunch, Wilson testified that ﬁ[t]his was a repeated 
conduct by Mr. Kennan.ﬂ Upon fu
rther questioning, and con-
trary to his prior testimony that no discipline had been issued, 

Wilson asserted that Stevens 
supposedly received a verbal 
warning, that he was ﬁprobably toldﬂ not to ﬁbe discussing with 

Mr. Kennan anything on work time.ﬂ Wilson acknowledged 
that no record of this appeared in Stevens™ personnel file. 
The Company introduced discipline issued to employees 
Steven Baker, Steven Greer, Kirk McHolland, and Steven 
Gibbs. Baker, who had previously been told not to talk about 
other employees, was suspended for 1 day on February 13 by 
Supervisors Ed Pull and Gary Wages after he ﬁhad some 
wordsﬂ with another employee and thereafter was talking to 
other employees about his prob
lem with that employee. The 
  ROCKLINE INDUSTRIES 291
suspension also notes that Baker ﬁwas yelling.ﬂ Greer was 
warned on August 13, 2001, by 
Supervisors Wages and Mi-chael Connelly after talking 
for 30 minutes. McHolland was 
warned on January 21, 2000, by 
the mail manager for fraterniz-
ing with production personnel on a third occasion after being 

orally warned the previous day and on the morning in question 
for this same conduct. Gibbs wa
s warned on December 2, 1998, 
by Supervisors Michael Gray and Mickey Grimmett after hav-

ing talked with employees thre
e times for 15, 10, and 10 min-
utes, a total of 35 minutes. All of the foregoing warnings are 

handwritten and were issued by
 the offending employees™ di-
rect supervisors. Kennan returned to work on September 6. He carried with 
him a small pocket tape record
er. Upon reporting to work, em-
ployee Frank Hackler asked Kennan to reimburse him for his 
purchase of a lottery ticket for Kennan. Kennan emptied his 
pockets when searching for the money, and Hackler observed 
an object that looke
d like a small transistor radio. 
Thereafter, as Kennan was at his locker preparing to go to 
work, employee Dale Bowen observed the object. He testified 

that he knew it was a tape recorder because he owned one that 
was identical. Bowen testified th
at Kennan spoke into the re-corder to activate it. Bowen di
d not ask Kennan about the tape 
recorder, and Kennan made no co
mment about it at
 that time. Bowen went to Hackler and advised him to watch what he said 

to Kennan, explaining that Kenn
an had a tape recorder. Hackler 
asked how he knew, and Bowen explained that he had an iden-

tical one. Later in the day, Bo
wen spoke with Kennan, referring 
to his return from suspension,
 and Kennan tapped his pocket 
and stated, ﬁ[T]his time I™ll
 have my version of it.ﬂ 
Hackler reported to Supervisor
 Linda Riley and Continuous 
Improvement Coordinator Pattie Whisenhunt that Kennan had a 
tape recorder. Riley and Wh
isenhunt, both admitted supervi-
sors, were on the patio, the area at which the employee plant 
entrance is located and next to which Kennan had distributed 
prounion literature. The patio is also adjacent to the breakroom 

which is visible through a large plate glass window. Riley and 
Whisenhunt observed Kennan in the breakroom. Although 
Kennan was responsible for emptying waste cans in the break-
room, Whisenhunt testified that
 Kennan appeared to be doing 
nothing and that he reached ﬁup to his pocket,ﬂ implying that he 

was turning on the tape recorder. Whisenhunt testified that she 
observed Kennan for approximately 15 minutes during which 
he did not appear to be doing any work. When Kennan left the 
breakroom, Whisenhunt called employee Richard Bradshaw to 
her and informed him that Hackler had told her that Kennan 
had a tape recorder in his pocket. Bradshaw testified that Whis-
enhunt and Riley told him that Kennan ﬁwas recording our 
conversation [in the breakroom].
ﬂ As employee Danny Phipps 
was leaving the breakroom Supervisor Whisenhunt and em-

ployee Bradshaw stopped him, 
and Supervisor Whisenhunt informed him that Kennan had been ﬁtrying to tape record us.ﬂ  
Bradshaw and Phipps went to human resources and asked 
Administrator Jones whether ﬁsta
te law allowed him [Kennan] 
to record a conversation without everyone knowing they were 
being recordedﬂ and whether Rockline had a policy in that re-
gard. Jones stated that she would have to find out and let them 
know. At the morning break, Bradshaw observed Kennan come 
into the breakroom. ﬁ[I]t appeared that he reached into his left 

shirt pocket and turned something on or off.ﬂ Bradshaw and 
Phipps went to Sam Wilson ﬁto 
find out if he could tape our 
conversation without us knowing it.ﬂ 
Kennan™s supervisor, Linda Rile
y, was present with Supervi-
sor Whisenhunt during a portion of the 15-minute period that 

Whisenhunt observed Kennan in th
e breakroom. Despite this, 
neither Supervisors Riley nor Whisenhunt approached Kennan 

to ask what he was doing. Ne
ither Riley nor Whisenhunt re-
ported to Human Resources Director Wilson that they had been 

informed that Kennan had a tape recorder. 
About 3 p.m., Kennan was called to Wilson™s office. Wilson 
asked him if he had a tape recorder and Kennan acknowledged 
that he did. Wilson stated that employees had reported to him 
that employee were afraid that he was trying to tape their con-

versations. Kennan denied doing 
so, stating that he had ﬁhardly 
talked to anybody that day.ﬂ The foregoing reply was consistent 
with the reports that Wilson ha
d received that Kennan was only 
seen in the breakroom. He was not reported as having talked 

with anyone. Wilson informed Kennan that ﬁhe had a tape re-
corder and he was being disrupt
iveﬂ and that his employment 
was terminated. Wilson, after admitting that he did not recall 

specifically what he said, testified that an additional reason for 
the termination was that Kenna
n had kept employees ﬁfrom 
doing their job, . . . and he™d done it twice on that day.ﬂ When 

called as a company witness, Wilson cited a further reason for 
the termination, that ﬁhe [Ken
nan] was not doing his job.ﬂ 
Kennan™s termination notice st
ates: ﬁTAPE RECORDER IN PLANT-CAUSING EMPLOYEE PROBLEMS.ﬂ Interfering 
with the work of other employees or not doing his job is not 
mentioned. In its submission to 
the Arkansas employment secu-
rity department, when Kennan sought unemployment compen-

sation, the Company reported: ﬁD
avid [Kennan] brought a tape 
recorder to the plant-causing employee problems.ﬂ 
The Respondent argues that Kenn
an™s actions ﬁcaused an up-roar.ﬂ There is no evidence of an ﬁuproar.ﬂ Employee Hackler 
had reported to Supervisors Rile
y and Whisenhunt that Kennan 
had a tape recorder. After observing Kennan™s purportedly 

suspicious actions in the break
room they neither confronted 
him nor reported the matter to Director Wilson. The only action 

they took was to state their suspicions to rank and file employ-
ees Bradshaw and Phipps. 
The Company had no policy relating to possession of tape 
recorders on company property. On October 6, 2001, employee 
Edward Reygadas brought a tape 
recorder to the plant. Em-
ployee Debbie Janagan reported 
this to Supervisor Chris 
Spence. Spence confronted Reygadas who acknowledged that 
he did have a recorder, which he had forgotten to take out of his 
pocket before reporting to work. He denied taping any conver-
sations. Thereafter, Spence heard from another employee that 
Reygadas had stated to that 
employee that he had brought the 
recorder in order to record statements made on the radio be-

tween maintenance and warehouse employees. No disciplinary 
was taken again employee Reygadas for this incident. 
The Company stated on Kennan™s termination notice and in 
response to his unemployment application that Kennan was 
terminated for bringing a tape recorder to the plant and causing 
employee problems. On February 24, 2003, when responding to 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 292 
the charge herein, the Company™s position refers to an affidavit 
given by Director Wilson in which Wilson states that the termi-
nation was not based upon Kennan ﬁhaving a tape recorder on 
company premises, as such, 
but was based on the fact that he 
was wasting time again.ﬂ
2Following Kennan™s terminatio
n on September 6, the Com-
pany, on September 11, obtaine
d separate statements from 
Hackler, Bowen, Bradshaw, and a joint statement from Super-
visors Riley and Whisenhunt. 
2. Credibility 
The Respondent, noting that Kennan admitted having mem-
ory problems regarding following 
detailed procedures and that, 
when applying for a job following 
his termination, he did not 
assert that he was discharged 
for union activity, argues that he 
cannot be credited. I attach no 
significance to Kennan™s failure to assert the legal conclusion that he was terminated for union 

activity when seeking interim employment. His testimony was 
forthright and credible. Wilson 
did not dispute Kennan™s recol-
lection of what occurred at their meetings. 
The General Counsel argues th
at Director Wilson was not 
credible and cites, among other 
instances, his refreshed recol-
lection regarding when he lean
ed of employee union activity 
and his admitted inability to recall exactly what he said when 

terminating Kennan. 
Few of my findings are dependent upon testimonial contra-
dictions. I have credited Wilson™
s testimony that he was not at 
the Jones Center in September. I have not credited Bunch™s 

testimony that is inconsistent 
with her contemporaneous state-ment. My chief credibility determinations relate to my rejection 

of the Company™s asserted justifications for its treatment of 
Kennan, as testified to by Wils
on, in view of the undisputed 
evidence that it promulgated a rule that affected only Kennan, 

that it treated him disparately, and that it asserted reasons other 
than the reasons initially stated 
in its own documents in an at-
tempt to justify its actions. 
3. Analysis and concluding findings 
The complaint alleges that Kennan was issued a discrimina-
tory warning on ﬁabout August 29.ﬂ 
The record established that 
he was actually warned on August 30. Although Wilson was unwilling to characterize the employee warning record as disci-

pline, the memorialization of 
the directive that Kennan not 
ﬁshall not go to any other areas of the property or plant without 

. . . permissionﬂ and that violatio
n of that directive would result 
in termination confirms that the document did constitute disci-

pline. The document reports that Kennan was ﬁhanding out 
papers,ﬂ without mentioning that
 he was distributing prounion 
literature. It cites ﬁsecurity,ﬂ and imposes upon Kennan the 

requirement that he ﬁsign in . 
. . and receive a visitor pass.ﬂ 
Wilson, in his testimony, did not
 mention security but referred 
to safety. 
The Respondent, in its brief, 
argues that Kennan never ex-
plained to Wilson that he was st
anding to the side of the patio 
area. That argument begs the 
question. Wilson did not ask for 
any explanation. He told Kennan 
that he had le
arned that he 
                                                          
 2 The position statement was received as an exhibit. The affidavit is 
not attached. had been ﬁhanding out literature in the parking lot on his day off,ﬂ and that ﬁif he came to the plant again on his day off, that 
he had to get a visitor™s badge.
ﬂ The employee warning record 
does not address where Kennan was 
standing but states that his 
ﬁbeing on Rockline™s parking lot is a security issue.ﬂ Thus, 
contrary to the Respondent™s 
argument, its ow
n document es-tablishes that the issue was not
 where Kennan was standing but was that he was present. He was present handing out prounion literature. Wilson did not address how safety rather than secu-

rity related to the requirement th
at Kennan obtain a visitor pass 
or obtain permission to enter the property. He acknowledged 
that it is not unusual for employ
ee spouses and friends to come 
eat lunch with an employee with no requirement relating to 

visitor passes. The Respondent s
tipulated that Kennan is the 
only employee upon whom the Re
spondent has ever imposed 
the requirement of obtaining a vi
sitor pass. Additionally, the 
Warning Record prohibited Keenan from going to any area of 

the Respondent™s property ﬁwithout . . . permission.ﬂ 
The Respondent, prior to August 30, did not have a no-
access rule. No such rule is cited in the warning. Thus, the 
warning promulgated a no-access 
rule applicable only to Ken-
nan. The applicable test for valid no-access rules is set forth in 

Tri-County Medical Center
, 222 NLRB 1089 (1976), which 
explains that a no-access rule 
concerning off-duty employees is 
valid only if it (1) limits access solely with respect to the inte-
rior of the plant and other working areas; (2) is clearly dissemi-
nated to all employees; and (3) 
applies to off-duty employees 
seeking access to the plant for any purpose and not just to those 

employees engaging in union activity, and that, except where 
justified by business reasons, a 
rule which denies off-duty em-
ployees entry to parking lots, 
gates, and other outside nonwork-ing areas will be found invalid. The Respondent established no 
credible business justification relating to security, the only rea-

son cited in the warning, rega
rding denying Kennan access to 
the nonworking parking lot area. Nor did the Respondent pre-

sent any probative evidence establishing that there was any 

issue regarding safety, the justification cited by Wilson in his 
testimony. The restriction im
posed upon Kennan did not apply 
only to working areas, and it was not promulgated to all em-

ployees. 
Wright Line, 251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 
899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), holds 
that, to set forth a violation under Section 8(a)(3), the General 
Counsel is required to show by
 a preponderance of the evidence 
that animus against 
protected conduct was a motivating factor 
in the employer™s conduct. Once
 this showing has been made, 
the burden shifts to the employer to demonstrate that the same 

action would have taken place even in the absence of the pro-
tected conduct. To sustain his 
initial burden, the General Coun-
sel must show (1) that the empl
oyee was engaged in protected 
activity, (2) that the employer was aware of the activity, and (3) 

that the activity was a substantial or motivating reason for the 
employer™s action. 
The record establishes Kenna
n™s union activity and the Re-
spondent™s knowledge of that act
ivity. An inference of dis-
criminatory motivation may be established without direct evi-

dence. Fluor Daniel, Inc., 304 NLRB 970 (1991). ﬁInferences of animus and discriminatory
 motivation may be warranted 
  ROCKLINE INDUSTRIES 293
under all the circumstances of a 
case, even without direct evi-
dence. . . .  [E]vidence of suspic
ious timing, false reasons given in defense, and the failure to adequately investigate alleged 
misconduct all support such inferences.ﬂ 
Sartorius, Inc.
, 323 NLRB 1275, 1280 (1997), citing 
Adco Electric, Inc.,
 307 
NLRB 1113, 1128 (1992); Fluor Daniel, Inc., 311 NLRB 498 
(1993), and 
Association Hospital Del Maestro
, 291 NLRB 198, 
204 (1988). There is no probative evidence that security, the 
reason stated in the warning, or safety, the reason cited by Wil-
son in his testimony, constitute
d justification either for the 
warning or for the requirement
 that Kennan alone obtain per-
mission before coming onto the Respondent™s property. I find 
both asserted justifications to be false. 
I find that the Respondent™s warning of Kennan resulted 
from his distribution of prounion literature. The statement in 

the warning that his presence was a security issue is belied by 
the absence of any rule prohibiting off duty employees from 
entering the premises and the ac
knowledged fact that it is not 
unusual for nonemployees to join 
spouses or friends for meals. 
It is further undermined by Wilson™s testimony that Kennan™s 

presence was a safety issue, a fact not cited in the warning or 
established by probative evidence. The Respondent, by warning 
Kennan for distributing prounion literature, violated Section 
8(a)(3) of the Act. 
Kennan was suspended for 3 days on August 30 following 
the Respondent™s receipt of a report on August 29 that he had 
interfered with the work of another employee. 
The statement provided by em
ployee Bonnie Bunch to Ad-
ministrator Jones mentions nothing about this brief interruption 
keeping her from performing her work. Contrary to Bunch™s 

incredible testimony that there 
was a conversation that lasted 
for from 5 to 10 minutes, the information in the Respondent™s 

possession and upon which it acted was the information in 
Bunch™s contemporaneous statement to Administrator Jones 
and her written statement, both of which report an encounter of 

15 seconds at most. There was no conversation. As reported in 

her written statement, Kennan stated that ﬁthose fliers they [the 
Company] are handing out are i
llegal.ﬂ Bunch, who ﬁdid not 
want to discuss anything about this subject,ﬂ replied, ﬁI don™t 

know anything about thatﬂ and ﬁdrove off.ﬂ 
Kennan, who had previously b
een warned on June 7, was 
aware that he could not solicit on behalf of the Union on work-
ing time. Although acknowledging 
that he spoke with Bunch on 
various occasions, Kennan credibly
 testified that his comments 
to her relating to the Union were limited to break and lunch-
time. The Respondent acted up
on Bunch™s statement with no 
investigation. Kennan was not as
ked for his version of the en-
counter. Wilson had already prepared the document suspending 

Kennan when he called him to the office. ﬁThe failure to con-
duct a meaningful investigation or
 to give the employee [who is 
the subject of the inve
stigation] an opportunity to explainﬂ are 
clear indicia of discriminatory intent. 
K & M Electronics
, 283 NLRB 279, 291 fn. 45 (1987). 
The Respondent purportedly suspended Kennan for ﬁstop-
ping the employee and talkin
g about personal opinions and 
non-work related issues.ﬂ Wilson acknowledged that employees 
were permitted to speak with each other when working. If 

Bunch™s work duties had requir
ed immediate attention, she 
would not have stopped the forklift. Kennan, a fellow em-
ployee, had no authority to ask 
her to stop. Attention to her 
work did not contribute to the absence of any conversation. She 

drove off because she ﬁdid not want to discuss anything about 
this subject.ﬂ Bunch™s statement established a single comment 
to which she did not want to respond. There is no probative 
evidence that her work was affected. She made no such claim, 
and she initiated no report. She reported the brief encounter 
only after being questioned by her supervisor. 
The foregoing evidence is persuasive that, after having 
passed out prounion literature on August 27, Kennan™s activi-

ties were carefully observed. W
ilson™s revised testimony that 
Stevens was ﬁprobably toldﬂ not to ﬁbe discussing with Mr. 

Kennan anything on work time,ﬂ confirms that he was not in-
volved in whatever occurred between Stevens and his direct 
supervisor. The absence of involvement by the human re-
sources director when such ma
tters do not involve union activ-ity is confirmed by the warning of June 7 issued to Kennan by 

Manager Michael Gray and the warnings introduced into evi-
dence by the Respondent, all 
of which are handwritten and 
signed by the offending employ
ee™s immediate supervisor. 
They are not typed and signed by the human recourses director. 
The involvement of the director of human resources in all of the 
discipline issued to Kennan after August 27 confirms that the 
Respondent was concerned with
 his activity of passing out 
union literature and seeking em
ployee signatures on ﬁwhite 
squares of paper,ﬂ as Bunch had reported to Jones. 
An employer may not restri
ct union-related conversation 
while permitting conversation 
relating to other topics. 
Opryland Hotel, 323 NLRB 723, 728Œ729 (1997). The Respondent dem-
onstrated specific animus towards Kennan™s union activity of 
passing out prounion literature by promulgating a no-access 
rule that applied only to him. His suspension, purportedly for 
interfering with the work of an employee was pretextual. When 
the reason given for a disciplinary action is either false or does 
not exist, the Respondent has not rebutted General Counsel™s 

prima facie case.
 Limestone Apparel Corp.
, 255 NLRB 722 
(1981). Bunch™s statement provided no basis for concluding 

that she was stopped from doing her work. It reveals a 15-
second encounter that ended because Bunch did not want to 
have a conversation. Even if I were to have found that the Re-
spondent did not seize upon that short interruption in order to 
discipline Kennan, Kennan was treated disparately. Prior to 
organizational activity, employees received warnings only after 
speaking about coworkers and yelling, conversing for 30 min-
utes, fraternizing with product
ion employees on a third occa-
sion on two consecutive days after having been warned orally 

twice, and speaking with othe
r employees on three occasions 
for a total of 35 minutes. The Respondent, by suspending em-

ployee Kennan because of his union activities, violated Section 
8(a)(3) of the Act. 
Kennan was, according to the Respondent™s termination document, discharged for bringing a tape recorder into the plant 
and ﬁcausing employee problems.ﬂ
 In testimony, Wilson added 
a third and fourth reason, that he had kept employees ﬁfrom 

doing their job and that that Ke
nnan ﬁwas not doing his job.ﬂ 
Neither the termination notice nor the communication to the 

Arkansas employment security de
partment cite such interfer-
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 294 
ence with other employees or the neglect of Kennan™s job du-
ties. Wilson™s testimonial assertions of reasons other than the 
contemporaneously cited reasons of bringing of a tape recorder 
onto the property and ﬁcausing 
employee problemsﬂ confirm 
that he was aware that the cited reasons for Kennan™s termina-

tion would not withstand scrutiny. The only problems were 
problems caused by the Respondent™s supervisors™ reports to 
employees. Bowen speculated that Kennan was activating the 
recorder by speaking into it, but 
the only individual to whom he 
spoke was Hackler. Hackler reported Kennan™s possession of 
the tape recorder to supervis
ors Riley and Whisenhunt. Rather 
than confronting Kennan who, according to Whisenhunt had 

been wasting time in the breakroom, they privately called em-
ployee Bradshaw aside and informed him that Kennan ﬁwas 
recording our conversation [in 
the breakroom.]ﬂ Shortly there-
after, Whisenhunt, in Bradshaw™s presence, told employee 
Phipps that Kennan had been ﬁt
rying to tape record us.ﬂ Em-
ployees Bradshaw and Phipps, rather than beginning work, 

went to human resources and spoke with Administrator Jones. Neither Riley, Kennan™s immedi
ate supervisor, Supervisor 
Whisenhunt, nor any other supervisor spoke to Kennan. Neither 
Riley nor Whisenhunt reported the situation to Administrator 
Jones or Director Wilson. After the morning break, rather than 
returning to work, Bradshaw a
nd Phipps spoke with Wilson. 
Wilson did not contact Kennan. 
There is no evidence that Ken-
nan interrupted the work of any employee. There is no evidence 
that any assigned job task fo
r which Kennan was responsible 
was not performed. No further re
port was made to either Jones 
or Wilson. Sometime after 3 
p.m., Wilson informed Kennan 
that he was terminated because ﬁhe had a tape recorder and he 

was being disruptive.ﬂ Nothing wa
s said to Kennan about wast-
ing time. 
Some 11 months prior to this incident, when employee Ed-
ward Reygadas brought a tape recorder to work, he was di-

rected not to use it on the plant floor. He was not disciplined. 
No rule regarding possession of
 tape recorders was promul-

gated. 
After organizational activity 
began, union adherent David 
Kennan brought a tape recorder 
to work. He was terminated 
and the termination documents reflect that he was terminated 

for the act of bringing the tape recorder to work and ﬁcausing 
employee problems.ﬂ There was no rule against bringing a tape 
recorder to work. Thus, the first reason cited for the termination 
did not constitute violation of an existing rule. The ﬁproblemsﬂ 
established by the evidence co
nsisted of questions posed to 
Jones and Wilson by Bradshaw and Phipps regarding whether 

Kennan could record their private conversations. There is no 
evidence that Kennan had done so, and their speculation that he 
was doing so resulted from comments made to them by super-
visors Riley and Whisenhunt. S
upervisor Riley and Whisen-
hunt, rather than speaking to Kennan or reporting the informa-
tion they had received from employee Hackler to Director Wil-
son, fed grist into the rumor mill by informing Bradshaw that 
Kennan ﬁwas recording our conversation [in the breakroom]ﬂ 
and by Whisenhunt telling Phipps that Kennan had been ﬁtrying 
to tape record us.ﬂ In fact, there is no probative evidence that 
either statement was true. Kennan credibly denied taping any 
conversations of his fellow employees. He admitted taping his 
conversation with Wilson when 
he was terminated. The em-
ployee ﬁproblemsﬂ were the product of the Respondent™s own 

supervisors™ communications to
 employees of their uninvesti-
gated and unconfirmed suspici
on regarding Kennan. Kennan 
was not responsible. 
The General Counsel has establis
hed that Kennan engaged in 
union activity and that the Respondent was aware of that union 
activity. The Respondent™s discipline of Kennan for distributing 
union literature in a nonworking area during nonworking time 
that included the unprecedented requirement that Kennan ﬁshall 
not go to any other areas of the 
property or plant without . . . 
permissionﬂ establishes specifi
c animus towards union activity 
and Kennan. His suspension upon the pretext of interfering 
with another employee™s work confirms that animus. His termi-
nation pursuant to a nonexistent 
rule was an adverse action. The 
General Counsel has established that Kennan™s union activity 
was a substantial and motivating factor in the Respondent™s decision to terminate him. 
The Respondent has not established that Kennan would have 
been terminated in the absence of his union activity. The Re-
spondent had no rule regarding 
the possession of tape record-
ers. No discipline was issued 
when employee Reygadas brought 
a tape recorder to the plant. The ﬁemployee problemsﬂ cited in 

the termination document were 
caused by the Respondent™s 
own supervisors. There is no evidence that Kennan, on Sep-tember 6, interrupted the work of any employee or failed to 
complete his assigned job tasks.
 Even if he had done so, the 
Respondent did not assert, or 
rely upon, that conduct when 
terminating him for bringing a ta
pe recorder to the plant and 
ﬁcausing employee problems.ﬂ I 
find that the Respondent ter-
minated Kennan because of his 
union activity in violation of 
Section 8(a)(3) of the Act. 
CONCLUSION OF LAW By warning, suspending, and 
discharging David Kennan be-
cause of his union activities, 
the Respondent has engaged in 
unfair labor practices affecting commerce within the meaning 

of Section 8(a)(1) and Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent, having unlawfu
lly disciplined David Ken-
nan on August 30, 2002, for distributing prounion literature in a 

nonworking area, it must rescind that discipline. 
The Respondent, having unlawfully suspended David Ken-
nan on August 30, 2002, it must 
rescind that discipline and 
make him whole for any loss of ea
rnings and other benefits plus 
interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
The Respondent having discrimi
natorily discharged David 
Kennan on September 6, 2002, it 
must offer him reinstatement 
and make him whole for any loss of earnings and other bene-

fits, computed on a quarterly basis from date of discharge to 
date of proper offer of reinstat
ement, less any net interim earn-
ings, as prescribed in 
F. W. Woolworth Co
., 90 NLRB 289   ROCKLINE INDUSTRIES 295
(1950), plus interest as computed in New Horizons for the Re-
tarded, supra. 
The Respondent will also be ordered to post an appropriate 
notice. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
3ORDER The Respondent, Rockline Indust
ries, Inc., Springdale, Ar-kansas, its officers, agents, 
successors, and assigns, shall 
1. Cease and desist from 
(a) Warning, suspending, and discharging employee because 
of their support for, or activities on behalf of, United Food and 
Commercial Workers Union, Local 2008, or any other union. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, rescind the 
unlawful warning issued to David Kennan and the unlawful 
suspension imposed on him on August 30, 2002. 
(b) Within 14 days from the date of this Order, offer David 
Kennan full reinstatement to his former job or, if that job no 

longer exists, to a substantiall
y equivalent position, without 
prejudice to his seniority or any other rights or privileges previ-

ously enjoyed. 
(c) Make David Kennan whole fo
r any loss of earnings and 
other benefits suffered as a resu
lt of the discrimination against 
him in the manner set forth in the remedy section of the deci-
sion. (d) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful warning, suspension, and 
discharge and within 3 days thereafter notify David Kennan in 
                                                          
                                                           
3 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
writing that this has been done and that the warning, suspen-
sion, and discharge will not be used against him in any way. 
(e) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to determine the amount of back-
pay due under the terms of this Order. 
(f) Within 14 days after service by
 the Region, post at its fa-
cilities in Springdale, Arkansas, copies of the attached notice 
marked ﬁAppendix.ﬂ4 Copies of the notice, on forms provided 
by the Regional Director for Re
gion 26, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 

mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since August 30, 2002. 
(g) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 

on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED that the complaint is dismissed inso-
far as it alleges violations of
 the Act not specifically found. 
  4 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  